UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7136



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SEAN SHAKA MYLES,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
01-35; CA-04-1246-JFM)


Submitted:   September 16, 2004        Decided:   September 24, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sean Shaka Myles, Appellant Pro Se. Harvey Ellis Eisenberg,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Sean Shaka Myles seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1) (2000).   A

certificate of appealability will not issue for claims addressed by

the district court on the merits absent “a substantial showing of

the denial of a constitutional right.”     28 U.S.C. § 2253(c)(2)

(2000).   We have independently reviewed the record and conclude

that Myles has not made the requisite showing.    See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003).       Accordingly, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                                - 2 -